SMITH, P. J.
(concurring specially in dissent). I regret that, the exigencies of the conclusion reached seem to make it necessary in this case to ignore a rule long established and well understood by the profession in this state. In Spackman v. Gross, 25 S. D. 244, 126 N. W. 389, this court held that a review of the finding of a trial court authorized by Code Civil Procedure, § 463, is not a trial de novo on the evidence, but is restricted by the rule that the credibility of the.witnesses is for the trial court; and, unless the finding is against the evidence, taking the credibility as. found by the trial court, the finding will not be reversed.
In Township of Blooming Valley v. Bronson, 29 S. D. 41, 135 N. W. 678, Mr. Justice Whiting said:
“It was impossible for the trial court to harmonize the testimony given by the several witnesses, but it was therefore necessary for such court, in view of all the surrounding circumstances and facts and in view of the apparent credibility or lack thereof on the part of the several witnesses, as same appeared from seeing the witnesses and hearing their testimony, to determine which witnesses were entitled to the greater credit; and this court, when it has not the opportunities presented to the trial court for determining these matters so material where the evidence is conflicting, would certainly not be justified in overturning and reversing the findings of the trial court:”
In Gingles v. Savings Bank, 33 S. D. 351, 146 N. W. 596, this court said:
“We áre convinced that the credibility of witnesses who testified at the trial must have been a controlling factor in the decision of the trial court, and in such cases it would require most convincing circumstances to justify this court in reversing the finding of the trial court.”
This rule was again affirmed by this court in Watt v. Alyward, 34 S. D. 228, 147 N. W. 978.
The extended discussion in the majority opinion of the conflicting evidence of witnesses who testified at the trial is a most *607convincing demonstration of the propriety of applying the rule in this case.
The trial court had 'before, it all the witnesses, including the attorney who drew the will, heard their evidence, witnessed their demeanor while testifying, and could judge of their apparent truthfulness and sincereity. The deliberate judgment and findings of that court upon conflicting evidence should not be’ set aside by an abstract argument and an ex cathedra judgment.
The order and judgment of the trial court should be affirmed.